EXHIBIT 10.3

 

Series 2005-1G WST Trust

 

Liquidity Facility Agreement

 

Westpac Securities Administration Limited

 

(Trustee)

 

Westpac Banking Corporation

 

(Liquidity Provider)

 

Westpac Securitisation Management Pty Limited

 

(Trust Manager)

 

Allens Arthur Robinson

The Chifley Tower

2 Chifley Square

Sydney NSW 2000

Australia

Tel 61 2 9230 4000

Fax 61 2 9230 5333

 

© Copyright Allens Arthur Robinson 2005

 



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

Table of Contents

 

1.

  

Definitions and Interpretation

   1     

1.1

  

Definitions

   1     

1.2

  

Master Trust Deed definitions

   3     

1.3

  

Interpretation

   3     

1.4

  

Determination, statement and certificate sufficient evidence

   4     

1.5

  

Transaction Document

   4     

1.6

  

Limited to Trust

   4

2.

  

Purpose

   4

3.

  

Drawings

   4     

3.1

  

Liquidity Draw

   4     

3.2

  

Making of Liquidity Draws

   5     

3.3

  

Collateral Account

   5     

3.4

  

New Account

   6     

3.5

  

Conditions to transfer of account balance

   6     

3.6

  

Withdrawal from accounts

   6     

3.7

  

Liquidity Provider upgrade

   7     

3.8

  

Interest Cash Advance Deposit

   7

4.

  

Funding Periods

   7

5.

  

Interest

   8     

5.1

  

Accrual

   8     

5.2

  

Payment

   8     

5.3

  

Capitalisation

   8

6.

  

Commitment Fee

   8

7.

  

Cancellation of Liquidity Limit

   8     

7.1

  

During Term

   8     

7.2

  

At end of Term

   9

8.

  

Repayment

   9     

8.1

  

Final repayment

   9     

8.2

  

Repayment of Liquidity Draws

   9     

8.3

  

Repayments during Liquidity Collateralisation Period

   9

9.

  

Prepayments

   9     

9.1

  

Voluntary prepayments

   9     

9.2

  

Interest

   9     

9.3

  

Limitation on prepayments

   9

10.

  

Payments

   9     

10.1

  

Manner

   9     

10.2

  

Payment to be made on Business Day

   10     

10.3

  

Appropriation where insufficient moneys available

   10

11.

  

Changes In Law

   10     

11.1

  

Additional payments

   10

 

Page i



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

     11.2   

Minimisation

   11      11.3   

Survival

   11

12.

   Conditions Precedent    11      12.1   

Conditions precedent to initial Drawdown Notice

   11      12.2   

Conditions precedent to each Liquidity Draw

   12

13.

   Representations and Warranties    12      13.1   

Representations and warranties

   12      13.2   

Reliance on representations and warranties

   13

14.

   Undertakings    14      14.1   

General undertakings

   14      14.2   

Undertakings relating to Trust

   14      14.3   

Term of undertakings

   15

15.

   Events of Default    15      15.1   

Events of Default

   15      15.2   

Consequences

   15

16.

   Interest on Overdue Amounts    16      16.1   

Accrual

   16      16.2   

Payment

   16      16.3   

Limitation

   16

17.

   Control Accounts    16

18.

   Waivers, Remedies Cumulative    16

19.

   Severability of Provisions    16

20.

   Survival of Representations    17

21.

   Indemnity and Reimbursement Obligation    17

22.

   Moratorium Legislation    17

23.

   Consents and Opinions    17

24.

   Assignments    17

25.

   Notices    17

26.

   Authorised Signatories    18

27.

   Governing Law and Jurisdiction    18

28.

   Counterparts    18

29.

   Acknowledgement by Trustee    18

30.

   Limited Recourse    19      30.1   

General

   19      30.2   

Liability of Trustee limited to its right to indemnity

   19      30.3   

Unrestricted remedies

   20      30.4   

Restricted remedies

   20

31.

   Liquidity Provider’s Obligations    20

 

Page ii



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

32.

   Successor Trustee    20

33.

   Code of Banking Practice (2003)    20

 

ANNEXURE A

   23

DRAWDOWN NOTICE

   23

ANNEXURE B

   24

VERIFICATION CERTIFICATE

   24

 

Page iii



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

Date

   February 4, 2005

Parties

    

1.

   Westpac Securities Administration Limited (ABN 77 000 049 472) incorporated
in New South Wales of Level 15, The Chifley Tower, 2 Chifley Square, Sydney, New
South Wales as Trustee of the Series 2005-1G WST Trust (the Trustee);

2.

   Westpac Banking Corporation (ABN 33 007 457 141) incorporated in New South
Wales of 60 Martin Place, Sydney, New South Wales (the Liquidity Provider); and

3.

   Westpac Securitisation Management Pty Limited (ABN 73 081 709 211)
incorporated in the Australian Capital Territory of Level 25, 60 Martin Place,
Sydney, New South Wales (the Trust Manager).

Recitals

          The Trustee has requested the Liquidity Provider to provide the
Trustee with a liquidity facility under which loans of up to an aggregate amount
equal to the Liquidity Limit may be made available to the Trustee.

 

IT IS AGREED as follows.

 

1. Definitions and Interpretation

 

1.1 Definitions

 

In this agreement the following definitions apply unless the context requires
otherwise, or unless otherwise defined.

 

Bank Bill Rate, in relation to a Funding Period, has the meaning given in the
Series Notice in relation to the first day of that Funding Period, but if a
Funding Period is less than 90 days the Bank Bill Rate shall be an interpolated
rate calculated with reference to the tenor of that Funding Period.

 

Cash Advance Deposit means the balance of the Collateral Account from time to
time.

 

Collateral Account means (as the context requires):

 

  (a) the account established and maintained in accordance with clause 3.3;

 

  (b) the account established and maintained in accordance with clause 3.4; or

 

  (c) the account to which the Cash Advance Deposit is transferred in accordance
with clause 3.8.

 

Drawdown Date means, in relation to a Liquidity Draw, the Payment Date on which
the Liquidity Draw is or is to be made under this agreement.

 

Page 1



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

Drawdown Notice means a notice under clause 3.1.

 

Event of Default means any of the events specified in clause 15.

 

Existing Collateral Account has the meaning given in clause 3.4.

 

Final Repayment Date means the date on which the Term ends.

 

Funding Period means, in relation to a Liquidity Draw, the period determined in
accordance with clause 4.

 

Liquidity Collateralisation Period means each period commencing on the date on
which either:

 

  (a) the short term credit rating of the Liquidity Provider is either less than
A-1 from S&P or less than P-1 from Moody’s; or

 

  (b) S&P or Moody’s ceases to provide a short term credit rating for the
Liquidity Provider (other than because S&P or Moody’s, as the case may be,
ceases to provide such ratings generally),

 

and ending on the date on which the short term credit rating of the Liquidity
Provider is A-1 from S&P and P-1 from Moody’s.

 

Liquidity Draw means any advance made or to be made under this agreement.

 

Liquidity Limit means at any date the least of:

 

  (a) subject to clause 7.1, $14,615,123.15; and

 

  (b) any lesser amount as may be agreed in writing from time to time between
the Liquidity Provider, the Trustee, the Trust Manager and the Designated Rating
Agency for each Class of Notes,

 

as reduced or cancelled under this agreement.

 

Margin means 0.13% per annum.

 

Master Trust Deed means the deed entitled “Master Trust Deed” between, among
others, the Trustee and The Mortgage Company Pty Limited dated 14 February 1997.

 

New Collateral Account has the meaning given in clause 3.4.

 

Performing Loan means, at any date, a Purchased Receivable which:

 

  (a) is not in Arrears;

 

  (b) at that date has been in Arrears for less than 90 consecutive days; or

 

  (c) if it has been in Arrears at that date for 90 or more consecutive days,
was insured under a Mortgage Insurance Policy at the date of this agreement or
on or before the Closing Date.

 

Reference Bank has the meaning given in the 2000 ISDA Definitions.

 

Series Notice means the Series Notice issued by the Trust Manager on or about
the date of this agreement under the Master Trust Deed.

 

Term means the period commencing on the date of this agreement and expiring on
the earlier of:

 

  (a) the date which is one month after the Notes have been redeemed in full in
accordance with the Master Trust Deed and the Series Notice;

 

Page 2



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (b) the date declared by the Liquidity Provider under clause 15.2;

 

  (c) the date on which the Trustee enters into a liquidity facility, as
previously notified to the Designated Rating Agency for each Class of Notes, to
replace this agreement with any other person to enable it to fund Liquidity
Shortfalls; and

 

  (d) the date on which the Liquidity Limit is cancelled in full under clause
7.1.

 

Trust means the Series 2005-1G WST Trust constituted under the Master Trust Deed
and the Notice of Creation of Trust.

 

Trust Document means:

 

  (a) this agreement;

 

  (b) the Master Trust Deed;

 

  (c) the Notice of Creation of Trust;

 

  (d) the Series Notice;

 

  (e) the Note Trust Deed;

 

  (f) the Agency Agreement;

 

  (g) the Security Trust Deed;

 

  (h) the Servicing Agreement; or

 

  (i) a Hedge Agreement.

 

Trustee means the Trustee of the Trust at the date of this agreement or any
person which becomes a successor Trustee under clause 24 of the Master Trust
Deed.

 

1.2 Master Trust Deed definitions

 

Words and expressions which are defined in the Master Trust Deed (as amended by
the Series Notice) and the Series Notice (including in each case by reference to
another agreement) have the same meanings when used in this agreement, unless
the context otherwise requires or unless otherwise defined in this agreement.

 

1.3 Interpretation

 

Clause 1.2 of the Master Trust Deed applies to this agreement as if set out in
full, except that references to this Deed are references to this agreement and:

 

  (a) a reference to an asset includes any real or personal, present or future,
tangible or intangible property or asset and any right, interest, revenue or
benefit in, under or derived from the property or asset;

 

  (b) an Event of Default subsists until it has been waived in writing by the
Liquidity Provider; and

 

  (c) a reference to an amount for which a person is contingently liable
includes an amount which that person may become actually or contingently liable
to pay if a contingency occurs, whether or not that liability will actually
arise.

 

Page 3



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

1.4 Determination, statement and certificate sufficient evidence

 

Except where otherwise provided in this agreement any determination, statement
or certificate by the Liquidity Provider or an Authorised Signatory of the
Liquidity Provider provided for in this agreement is sufficient evidence unless
proven wrong.

 

1.5 Transaction Document

 

This agreement is a Transaction Document for the purposes of the Master Trust
Deed.

 

1.6 Limited to Trust

 

The rights and obligations of the parties under this agreement relate only to
the Trust, and do not relate to any other Trust (as defined in the Master Trust
Deed). Without limitation, the Liquidity Provider has no obligation under this
agreement to provide financial accommodation to the Trustee as trustee of any
other Trust.

 

2. Purpose

 

The Trust Manager directs the Trustee to, and the Trustee shall, apply the
proceeds of each Liquidity Draw to fund Liquidity Shortfalls in relation to the
Trust by crediting it to the Collection Account to be applied in accordance with
clause 6 of the Series Notice, and for no other purpose.

 

3. Drawings

 

3.1 Liquidity Draw

 

  (a) Subject to this agreement, if on any Determination Date the Trust Manager
determines that there is a Liquidity Shortfall in relation to the Collection
Period ending immediately prior to the Determination Date, the Trust Manager
must direct the Trustee to and the Trustee shall (subject to this agreement and
the Series Notice) request a Liquidity Draw by giving to the Liquidity Provider
a Drawdown Notice.

 

  (b) A Drawdown Notice must be:

 

  (i) in writing;

 

  (ii) in or substantially in the form of Annexure A;

 

  (iii) signed by an Authorised Signatory of the Trustee; and

 

  (iv) given not later than 11.00am (Sydney time) on the Remittance Date
following that Collection Period.

 

  (c) The amount requested in a Drawdown Notice must be the lesser of:

 

  (i) the relevant Liquidity Shortfall; and

 

  (ii) subject to paragraph (d), the Available Liquidity Amount at that time.

 

  (d) If:

 

  (i) the aggregate of all payments required to be made under clauses 5.10(a)(i)
to (iii) inclusive of the Series Notice on the relevant Payment Date; plus

 

Page 4



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (ii) the outstanding Liquidity Draws due to be repaid on that date; minus

 

  (iii) the Available Income for the relevant Collection Period;

 

is equal to or less than the Liquidity Limit, the calculation of Available
Liquidity Amount in paragraph (c)(ii) shall assume the repayment of all
Liquidity Draws due to be repaid on or before the relevant Drawdown Date.

 

  (e) The Trustee irrevocably authorises the Liquidity Provider to apply against
a Liquidity Draw provided on any Drawdown Date all amounts which are assumed to
have been applied in repaying previous Liquidity Draws as contemplated by
paragraph (d).

 

  (f) In the case of a Liquidity Draw provided:

 

  (i) in accordance with paragraph (c)(i); or

 

  (ii) following an application of paragraph (d),

 

the Liquidity Provider will only be required to advance to the Trustee the
difference (if any) between the Liquidity Draw and the Available Liquidity
Amount immediately prior to the relevant Drawdown Date.

 

3.2 Making of Liquidity Draws

 

Subject to the terms of this agreement, a Liquidity Draw requested in a Drawdown
Notice shall be made available:

 

  (a) other than during a Liquidity Collateralisation Period, by the Liquidity
Provider crediting the proceeds of that Liquidity Draw to the Collection Account
by no later than 11.00 am (Sydney time) on the relevant Remittance Date;

 

  (b) during a Liquidity Collateralisation Period, by the Trust Manager
directing the Trustee to transfer the amount of that Liquidity Draw from the
Collateral Account to the Collection Account; and

 

  (c) during a Liquidity Collateralisation Period, by the Trust Manager
directing the Trustee to arrange to transfer the amount of that Liquidity Draw
from the Collateral Account to the Collection Account, in satisfaction of the
Liquidity Provider’s obligation to make that Liquidity Draw available, provided
that none of the Liquidity Provider, the Trust Manager nor the Trustee shall
have any obligation if for any reason the Bank maintaining the Collateral
Account does not comply with a request or direction to make a transfer requested
from the Collateral Account.

 

3.3 Collateral Account

 

If at any time the Liquidity Provider’s short term credit rating is less than
A-1 from S&P or P-1 from Moody’s or S&P or Moody’s ceases to provide a short
term credit rating for the Liquidity Provider (other than because S&P or Moody’s
as the case may be, ceases to provide such ratings generally):

 

  (a) the Trustee must as soon as practicable establish and maintain in the name
of the Trustee an account with a Bank having a short term rating of A-1 from S&P
and P-1 from Moody’s or which otherwise satisfies the requirements of those
Designated Rating Agencies; and

 

Page 5



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (b) the Liquidity Provider must within 2 Business Days or such longer period
as each Designated Rating Agency confirms will not result in a downgrade,
withdrawal or a qualification of its rating of any Notes, deposit into that
account an amount equal to the Available Liquidity Amount at that time.

 

3.4 New Account

 

If at any time:

 

  (a) the short term credit rating of the Bank holding the Collateral Account
(the Existing Collateral Account) from S&P is lower than A-1 or from Moody’s is
lower than P-1; or

 

  (b) deposits credited to the Existing Collateral Account cease to be
Authorised Investments because of paragraph (g)(B) of the definition of
Authorised Investments in clause 1.1 of the Master Trust Deed,

 

the Trust Manager must direct the Trustee to, and the Trustee must, subject to
clause 3.6, within 5 Business Days after such direction (or such longer period
as each Designated Rating Agency may agree):

 

  (c) establish a new account with a Bank which has a short term credit rating
from S&P of not lower than A-1 and from Moody’s of not lower than P-1 (the New
Collateral Account) in the name of the Trustee; and

 

  (d) transfer so much of the balance of the Existing Collateral Account to the
New Collateral Account as is not an Authorised Investment by application of
paragraph (b).

 

3.5 Conditions to transfer of account balance

 

The Trustee shall only be obliged to transfer the balance of the Existing
Collateral Account to the New Collateral Account in accordance with clause
3.4(d) if both the Trust Manager and the Liquidity Provider are satisfied that
the terms upon which the New Collateral Account is established and maintained
are such that:

 

  (a) the Bank with which the New Collateral Account is maintained will have no
right of set-off, combination of accounts, lien, flawed deposit or other
Security Interest over the New Collateral Account; and

 

  (b) the terms of the New Collateral Account may not be varied in any way
without the prior written consent of the Liquidity Provider.

 

The Trust Manager and the Liquidity Provider must provide the Trustee with
written notice of their satisfaction with these matters as soon as practicable.

 

3.6 Withdrawal from accounts

 

  (a) The Trustee may only make withdrawals from a Collateral Account if
directed to do so by the Trust Manager, and then only for the following
purposes:

 

  (i) to make or fund a Liquidity Draw in accordance with this agreement;

 

  (ii) to transfer the credit balance of the Existing Collateral Account to a
New Collateral Account in accordance with clause 3.4;

 

Page 6



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (iii) to pay the Cash Advance Deposit to the Liquidity Provider pursuant to
clause 3.7(a);

 

  (iv) to withdraw any amount which has been incorrectly deposited into the
Collateral Account;

 

  (v) to pay any Tax payable in respect of the maintenance of, or payments into
or withdrawals from, the Collateral Account;

 

  (vi) at the direction of the Trust Manager, invest in Authorised Investments
which mature no later than the end of the Funding Period in which the Authorised
Investments were acquired provided that all amounts received by the Trustee on
that maturity must be credited to the Collateral Account; or

 

  (vii) to refund to the Liquidity Facility Provider the amount of any of the
Liquidity Limit which is cancelled under clause 7.1.

 

  (b) The Trust Manager must only direct the Trustee to make withdrawals from
the Collateral Account for the above purposes.

 

  (c) For so long as the Collateral Account is maintained with the Liquidity
Provider, the obligations of the Liquidity Provider with respect to payment to
the Trustee of the debt constituted by any credit balance on the Collateral
Account shall be conditional upon and subject to the terms of this clause 3.

 

3.7 Liquidity Provider upgrade

 

  (a) If, at any time when the Collateral Account is not maintained with the
Liquidity Provider, a short term credit rating of the Liquidity Provider is
upgraded so that it has a rating from S&P of not lower than A-1 and from Moody’s
of not lower than P-1, the Trust Manager may direct the Trustee to, and the
Trustee must within 2 Business Days of being so directed, arrange for the Cash
Advance Deposit to be transferred to an account with the Liquidity Provider
(which account will then become the Collateral Account).

 

  (b) If, at any time, a short term credit rating of the Liquidity Provider is
upgraded so that it has a rating from S&P of A-1 and from Moody’s of P-1, the
Trust Manager must direct the Trustee to, and the Trustee must within 2 Business
Days of being so directed, repay to the Liquidity Provider the balance of the
Collateral Account.

 

3.8 Interest Cash Advance Deposit

 

All interest accrued on the Cash Advance Deposit shall belong to the Liquidity
Provider and all interest credited to the Cash Advance Deposit shall be paid to
the Liquidity Provider on each relevant Payment Date in accordance with the
Series Notice.

 

4. Funding Periods

 

  (a) Subject to this clause, the Funding Period for a Liquidity Draw commences
on its Drawdown Date and ends on the day before the Payment Date in the Quarter
following the Quarter in which that Drawdown Date occurred.

 

Page 7



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (b) Notwithstanding paragraph (a), no Funding Period may extend beyond the
Final Repayment Date.

 

5. Interest

 

5.1 Accrual

 

Interest accrues daily on the outstanding principal amount of each Liquidity
Draw at the rate per annum equal to the sum of the Margin and the Bank Bill Rate
for the relevant Funding Period, calculated on actual days elapsed and a year of
365 days.

 

5.2 Payment

 

The Trustee shall pay accrued interest on each Liquidity Draw in respect of its
Funding Period in arrears on each Payment Date and on repayment or prepayment of
all or the relevant part of the Liquidity Draw.

 

5.3 Capitalisation

 

Interest payable under this clause 5 which is not paid when due will immediately
be capitalised. Interest is payable on capitalised interest at the rate and in
the manner referred to in this clause 5.

 

6. Commitment Fee

 

  (a) A commitment fee accrues due from day to day from the date of this
agreement at 0.25% per annum on the daily amount of the Available Liquidity
Amount (if any).

 

  (b) The commitment fee is calculated on the actual number of days elapsed and
a year of 365 days.

 

  (c) The Trust Manager directs the Trustee to, and the Trustee shall, pay to
the Liquidity Provider any accrued commitment fee in arrears on:

 

  (i) each Payment Date; and

 

  (ii) at the end of the Term,

 

in accordance with the Series Notice.

 

7. Cancellation of Liquidity Limit

 

7.1 During Term

 

On giving not less than 5 Business Days irrevocable notice to the Liquidity
Provider the Trustee may cancel all or part of the Liquidity Limit during the
Term if each Designated Rating Agency has confirmed that such cancellation will
not result in a downgrading, withdrawal or qualification of the credit rating
assigned by each of the Designated Rating Agencies to the Notes. A partial
cancellation must be in a minimum of $100,000 and a whole multiple of $10,000
unless the Liquidity Provider agrees otherwise.

 

Page 8



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

7.2 At end of Term

 

At the close of business (Sydney time) on the last day of the Term the Liquidity
Limit will be cancelled.

 

8. Repayment

 

8.1 Final repayment

 

The Trustee shall repay the Liquidity Outstandings on the Final Repayment Date,
together with all interest and other moneys owing to the Liquidity Provider
under this agreement.

 

8.2 Repayment of Liquidity Draws

 

Subject to the terms of this agreement, the Trustee must repay each Liquidity
Draw on the last day of its Funding Period, to the extent that amounts are
available for that purpose under clause 5.10(a)(iv) of the Series Notice. Those
repayments will be applied against Liquidity Draws in chronological order of
their Drawdown Dates.

 

8.3 Repayments during Liquidity Collateralisation Period

 

During a Liquidity Collateralisation Period, all repayments or prepayments in
respect of Liquidity Outstandings must be made to the Collateral Account.

 

9. Prepayments

 

9.1 Voluntary prepayments

 

The Trustee may prepay all or part of the Liquidity Outstandings with the
consent of the Liquidity Provider and on at least 5 Business Days’ notice. The
Trustee shall prepay in accordance with that notice.

 

9.2 Interest

 

When the Trustee prepays any amount of the Liquidity Outstandings, it shall also
pay any interest accrued on that amount.

 

9.3 Limitation on prepayments

 

The Trustee may not prepay all or any part of the Liquidity Outstandings except
as set out in this agreement.

 

10. Payments

 

10.1 Manner

 

Subject to clause 8.3, the Trustee shall make all payments under this agreement:

 

  (a)

by cheque, electronic funds transfer or other agreed method to the Liquidity
Provider at its address for service of notices or by transfer of immediately
available funds to the account

 

Page 9



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

 

specified by the Liquidity Provider and, in either case, by 4.00 pm (Sydney
time) on the due date; and

 

  (b) without set-off, counterclaim or other deduction, except any compulsory
deduction for Taxation; and

 

  (c) in accordance with the directions of the Trust Manager, the Master Trust
Deed and the Series Notice.

 

10.2 Payment to be made on Business Day

 

If any payment is due on a day which is not a Business Day, the due date will be
the next Business Day.

 

10.3 Appropriation where insufficient moneys available

 

Subject to any express provision of this agreement, the Liquidity Provider may
appropriate amounts it receives as between principal, interest and other amounts
then payable as it sees fit. This will override any appropriation made by the
Trustee.

 

11. Changes In Law

 

11.1 Additional payments

 

Whenever the Liquidity Provider determines that:

 

  (a) the effective cost to the Liquidity Provider of making, funding or
maintaining any Liquidity Draw or the Liquidity Limit is increased in any way;

 

  (b) any amount paid or payable to the Liquidity Provider or received or
receivable by the Liquidity Provider, or the effective return to the Liquidity
Provider, under or in respect of this agreement is reduced in any way;

 

  (c) the return of the Liquidity Provider on the capital which is or becomes
directly or indirectly allocated by the Liquidity Provider to any Liquidity Draw
or the Liquidity Limit is reduced in any way; or

 

  (d) to the extent any relevant law, official directive or request relates to
or affects the Liquidity Limit, any Liquidity Draw or this agreement, the
overall return on capital of the Liquidity Provider or any of its holding
companies is reduced in any way,

 

as a result of any change in, any making of or any change in the interpretation
or application by any Government Agency of, any law, official directive or
request, then:

 

  (e) (when it has calculated the effect of the above and the amount to be
charged to the Trustee under this clause) the Liquidity Provider shall promptly
notify the Trust Manager and the Trustee; and

 

  (f) on the following Payment Date the Trustee shall, subject to clause 5 of
the Series Notice, pay for the account of the Liquidity Provider the amount
certified by an Authorised Signatory of the Liquidity Provider to be necessary
to compensate the Liquidity Provider for the increased cost or the reduction
(from the date of the notice).

 

Page 10



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

Without limiting the above in any way, this clause applies:

 

  (g) to any law, official directive or request with respect to Taxation (other
than any Tax on the net income of any person) or reserve, liquidity, capital
adequacy, special deposit or similar requirements;

 

  (h) to official directives or requests which do not have the force of law
where it is the practice of responsible bankers or financial institutions in the
country concerned to comply with them; and

 

  (i) where the increased cost or the reduction arises because the Liquidity
Provider is restricted in its capacity to enter other transactions, is required
to make a payment, or forgoes or earns reduced interest or other return on any
capital or on any sum calculated by reference in any way to the amount of any
Liquidity Draw, the Liquidity Limit or to any other amount paid or payable or
received or receivable under this agreement or allocates capital to any such
sum.

 

11.2 Minimisation

 

  (a) (No defence) If the Liquidity Provider has acted in good faith it will not
be a defence that any cost, reduction or payment referred to in this clause
could have been avoided.

 

  (b) (Minimisation) The Liquidity Provider shall use reasonable endeavours to
minimise any cost, reduction or payment referred to in this clause.

 

11.3 Survival

 

This clause survives the repayment of any relevant Liquidity Draw and the
termination of this agreement.

 

12. Conditions Precedent

 

12.1 Conditions precedent to initial Drawdown Notice

 

The right of the Trustee to give the initial Drawdown Notice and the obligations
of the Liquidity Provider under this agreement are subject to the condition
precedent that the Liquidity Provider receives all of the following in form and
substance satisfactory to the Liquidity Provider:

 

  (a) (verification certificate) a certificate in relation to the Trustee given
by a director of the Trustee substantially in the form of annexure B with the
attachments referred to and dated not earlier than 14 days before the first
Drawdown Date;

 

  (b) (Trust Documents) a certified copy of each duly executed and (where
relevant) stamped Trust Document;

 

  (c) (Master Trust Deed conditions precedent) evidence that the conditions
precedent referred to in clause 13 of the Master Trust Deed have been satisfied;

 

  (d) (Security Trust Deed) evidence that the Security Trust Deed has been or
will be registered with each relevant Governmental Agency free from all prior
Security Interests and third party rights and interests; and

 

  (e) (Notes) evidence that the Notes have been issued.

 

Page 11



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

12.2 Conditions precedent to each Liquidity Draw

 

The obligations of the Liquidity Provider to make available each Liquidity Draw
are subject to the further conditions precedent that no Event of Default
subsists at the date of the relevant Drawdown Notice and the relevant Drawdown
Date or will result from the provision of the Liquidity Draw.

 

13. Representations and Warranties

 

13.1 Representations and warranties

 

The Trustee, in its capacity as trustee of the Trust, makes the following
representations and warranties (so far as they relate to the Trust).

 

  (a) (Status) It is a corporation validly existing under the laws of the place
of its incorporation specified in this agreement.

 

  (b) (Power) It has the power to enter into and perform its obligations under
the Trust Documents to which it is expressed to be a party, to carry out the
transactions contemplated by those documents and to carry on its business as now
conducted or contemplated.

 

  (c) (Corporate authorisations) It has taken all necessary corporate action to
authorise the entry into and performance of the Trust Documents to which it is
expressed to be a party, and to carry out the transactions contemplated by those
documents.

 

  (d) (Documents binding) Each Trust Document to which it is expressed to be a
party is its valid and binding obligation enforceable in accordance with its
terms, subject to any necessary stamping and registration and to laws, defences
and principles of equity generally affecting creditors’ rights.

 

  (e) (Transactions permitted) The execution and performance by it of the Trust
Documents to which it is expressed to be a party and each transaction
contemplated under those documents do not violate in any respect a provision of:

 

  (i) a law or treaty or a judgment, ruling, order or decree of a Government
Body binding on it;

 

  (ii) its constitution or other constituent documents; or

 

  (iii) any other document or agreement which is binding on it or its assets,

 

and, except as provided by the Trust Documents, did not and will not:

 

  (iv) create or impose a Security Interest on any of its assets; or

 

  (v) allow a person to accelerate or cancel an obligation with respect to any
indebtedness in respect of financial accommodation, or constitute an event of
default, cancellation event, prepayment event or similar event (whatever called)
under an agreement relating to any such indebtedness, whether immediately or
after notice or lapse of time or both.

 

  (f) (Authorisations) Each Authorisation which is required in relation to:

 

  (i) the execution, delivery and performance by it of the Trust Documents to
which it is expressed to be a party and the transactions contemplated by those
documents;

 

Page 12



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (ii) the validity and enforceability of those documents; and

 

  (iii) its business as now conducted or contemplated and which is material,

 

has been obtained or effected. Each is in full force and effect. It has complied
with each of them. It has paid all applicable fees for each of them.

 

  (g) (No misrepresentation) All information provided by it to the Liquidity
Provider is true in all material respects at the date of this agreement or, if
later, when provided.

 

  (h) (Agreements disclosed) Each document or agreement to which it is a party
which is material to the Trust Documents or which has the effect of varying a
Trust Document has been disclosed to the Liquidity Provider in writing.

 

  (i) (Trust) The Trust has been validly created and is in existence at the date
of this agreement.

 

  (j) (Trust power) It is empowered by the Master Trust Deed:

 

  (i) to enter into and perform the Trust Documents to which it is expressed to
be a party and to carry on the transactions contemplated by those documents; and

 

  (ii) to carry on the business of the Trust and to own the Assets of the Trust,

 

in its capacity as trustee of the Trust. There is no restriction on or condition
of its doing so.

 

  (k) (Trust authorisations) All necessary resolutions have been duly passed and
all consents, approvals and other procedural matters have been obtained or
attended to as required by the Master Trust Deed for it to enter into and
perform the Trust Documents to which it is expressed to be a party.

 

  (l) (Sole trustee) It has been validly appointed as trustee of the Trust and
is the sole trustee of the Trust.

 

  (m) (Removal) No notice has been given to it, and so far as it is aware no
resolution has been passed or direction or notice has been given removing it as
trustee of the Trust.

 

  (n) (No resettlement) Other than as permitted by the Trust Documents, it has
not taken any action that will cause the property of the Trust to be re-settled,
set aside or transferred to any other trust.

 

  (o) (No termination) It has not taken any action that will cause the Trust to
be terminated, nor has it taken any action that will result in the vesting of
the assets of the Trust.

 

  (p) (Right of indemnity) It has not taken any action which will limit its
right of indemnity out of, and lien over, the Assets of the Trust.

 

  (q) (Compliance with Master Trust Deed) It has complied with its obligations
and duties under the Master Trust Deed, the Series Notice and (to the best of
its knowledge and belief) at law. No one has alleged that it has not so
complied.

 

13.2 Reliance on representations and warranties

 

The Trustee acknowledges that the Liquidity Provider has entered the Trust
Documents in reliance on the representations and warranties in this clause.

 

Page 13



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

14. Undertakings

 

14.1 General undertakings

 

Each of the Trustee and the Trust Manager undertake to the Liquidity Provider as
follows in relation to the Trust, except to the extent that the Liquidity
Provider consents.

 

  (a) (Authorisations) It will ensure that each Authorisation required for:

 

  (i) the execution, delivery and performance by it of the Trust Documents to
which it is expressed to be a party and the transactions contemplated by those
documents;

 

  (ii) the validity and enforceability of those documents; and

 

  (iii) the carrying on by it of its business as now conducted or contemplated,

 

is obtained and promptly renewed and maintained in full force and effect. It
will pay all applicable fees for them. It will provide copies promptly to the
Liquidity Provider when they are obtained or renewed.

 

  (b) (Negative pledge) It will not create or allow to exist a Security Interest
over the Assets of the Trust other than:

 

  (i) under the Trust Documents; or

 

  (ii) a lien arising by operation of law in the ordinary course of day-to-day
trading and not securing indebtedness in respect of financial accommodation
where it duly pays the indebtedness secured by that lien other than indebtedness
contested in good faith.

 

  (c) (Comply with obligations) It will duly and punctually comply with its
obligations under the Trust Documents.

 

  (d) (Notice to Liquidity Provider) It will notify the Liquidity Provider and
each Designated Rating Agency as soon as it becomes aware of:

 

  (i) any Event of Default; and

 

  (ii) any proposal by a Government Agency to acquire compulsorily any Assets of
the Trust.

 

14.2 Undertakings relating to Trust

 

The Trustee, as trustee of the Trust, undertakes to the Liquidity Provider as
follows, except to the extent that the Liquidity Provider consents.

 

  (a) (Amendment to Master Trust Deed) It will not consent to any amendment to
the Master Trust Deed, the Series Notice or any other Trust Document if that
would change:

 

  (i) the basis upon which the amount of any Liquidity Draw to be made is
calculated;

 

  (ii) the entitlement of the Trustee to make any Liquidity Draw; or

 

  (iii) the basis of calculation or order of application of any amount to be
paid or applied under clause 5 of the Series Notice.

 

Page 14



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (b) (Resettlement) It will not take any action that will result in a
resettlement, setting aside or transfer of any asset of the Trust other than a
transfer which complies with the Master Trust Deed, the Series Notice and the
other Trust Documents.

 

  (c) (No additional trustee) It will act continuously as trustee of the Trust
in accordance with the Master Trust Deed until the Trust has been terminated or
until it has retired or been removed in accordance with the Master Trust Deed.

 

14.3 Term of undertakings

 

Each undertaking in this clause continues from the date of this agreement until
all moneys actually or contingently owing under this agreement are fully and
finally repaid.

 

15. Events of Default

 

15.1 Events of Default

 

Each of the following is an Event of Default (whether or not it is in the
control of the Trustee).

 

  (a) (Payments)

 

  (i) At any time the Available Liquidity Amount is zero, the Trustee fails to
pay an amount payable by it under this agreement within 10 Business Days of its
due date.

 

  (ii) An amount is available for payment under clause 8 and the Trustee does
not pay that amount.

 

  (b) (Insolvency Event) An Insolvency Event occurs:

 

  (i) in relation to the Trust (as if it was a relevant corporation for the
purposes of the definition of Insolvency Event); or

 

  (ii) in relation to the Trustee, and a successor trustee of the Trust is not
appointed with 30 days of that Insolvency Event.

 

  (c) (Termination Date) The Termination Date occurs in relation to the Trust.

 

  (d) (Vitiation) All or any part of this agreement is terminated or is or
becomes void, illegal, invalid or unenforceable.

 

15.2 Consequences

 

In addition to any other rights provided by law or any Trust Document, at any
time after an Event of Default (whether or not it is continuing) the Liquidity
Provider may do all or any of the following:

 

  (a) by notice to the Trustee and the Trust Manager declare all moneys actually
or contingently owing under this agreement immediately due and payable, and the
Trustee will immediately pay the Liquidity Outstandings together with accrued
interest and fees and all such other moneys; and

 

  (b) by notice to the Trustee and the Trust Manager cancel the Liquidity Limit
with effect from any date specified in that notice.

 

Page 15



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

16. Interest on Overdue Amounts

 

16.1 Accrual

 

Interest accrues on each unpaid amount which is due and payable by the Trustee
under or in respect of this agreement (including interest payable under this
clause):

 

  (a) on a daily basis up to the date of actual payment from (and including) the
due date or, in the case of an amount payable by way of reimbursement or
indemnity, the date of disbursement or loss, if earlier;

 

  (b) both before and after judgment (as a separate and independent obligation);
and

 

  (c) at the rate determined by the Liquidity Provider to be the sum of 2% per
annum plus the higher of:

 

  (i) the rate (if any) applicable to the unpaid amount immediately before the
due date; and

 

  (ii) the Bank Bill Rate on the first day of each Funding Period, plus the
Margin.

 

16.2 Payment

 

The Trustee shall pay interest accrued under this clause on demand and on each
Payment Date, to the extent that amounts are available for that purpose under
clause 5.10(a)(iii) of the Series Notice.

 

16.3 Limitation

 

Clause 16.1 will only apply in relation to any unpaid Liquidity Draw if, at the
time the Liquidity Draw was required to be paid, the aggregate of all Liquidity
Draws was equal to or greater than the Liquidity Limit.

 

17. Control Accounts

 

The accounts kept by the Liquidity Provider constitute sufficient evidence,
unless proven wrong, of the amount at any time due from the Trustee under this
agreement.

 

18. Waivers, Remedies Cumulative

 

  (a) No failure to exercise and no delay in exercising any right, power or
remedy under this agreement operates as a waiver. Nor does any single or partial
exercise of any right, power or remedy preclude any other or further exercise of
that or any other right, power or remedy.

 

  (b) The rights, powers and remedies provided to the Liquidity Provider in this
agreement are in addition to, and do not exclude or limit, any right, power or
remedy provided by law.

 

19. Severability of Provisions

 

Any provision of this agreement which is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not

 

Page 16



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

invalidate the remaining provisions of this agreement nor affect the validity or
enforceability of that provision in any other jurisdiction.

 

20. Survival of Representations

 

All representations and warranties in this agreement survive the execution and
delivery of this agreement and the provision of advances and accommodation.

 

21. Indemnity and Reimbursement Obligation

 

Unless stated otherwise, each indemnity, reimbursement or similar obligation in
this agreement:

 

  (a) is a continuing obligation;

 

  (b) is a separate and independent obligation;

 

  (c) is payable on demand; and

 

  (d) survives termination or discharge of this agreement.

 

22. Moratorium Legislation

 

To the full extent permitted by law all legislation which at any time directly
or indirectly:

 

  (a) lessens, varies or affects in favour of the Trustee any obligation under a
Trust Document; or

 

  (b) delays, prevents or prejudicially affects the exercise by the Liquidity
Provider of any right, power or remedy conferred by this agreement,

 

is excluded from this agreement.

 

23. Consents and Opinions

 

Except where expressly stated the Liquidity Provider may give or withhold, or
give conditionally, approvals and consents, may be satisfied or unsatisfied, may
form opinions, and may exercise its rights, powers and remedies, at its absolute
discretion.

 

24. Assignments

 

No party may assign or transfer any of its rights or obligations under this
agreement without the prior written consent of the other parties, or if the
rating of the Notes would be withdrawn or reduced as a result of the assignment.

 

25. Notices

 

All notices, requests, demands, consents, approvals, agreements or other
communications to or by a party to this agreement:

 

  (a) must be in writing;

 

  (b) must be signed by an Authorised Signatory of the sender; and

 

Page 17



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

  (c) will be taken to be duly given or made:

 

  (i) (in the case of delivery in person or by post) when delivered, received or
left at the address of the recipient shown in this agreement or to any other
address which it may have notified the sender;

 

  (ii) (in the case of facsimile transmission) on receipt of a transmission
report confirming successful transmission; and

 

  (iii) (in the case of a telex) on receipt by the sender of the answerback code
of the recipient at the end of transmission,

 

but if delivery or receipt is on a day on which business is not generally
carried on in the place to which the communication is sent or is later than 4.00
pm (local time), it will be taken to have been duly given or made at the
commencement of business on the next day on which business is generally carried
on in that place.

 

26. Authorised Signatories

 

The Trustee irrevocably authorises the Liquidity Provider to rely on a
certificate by persons purporting to be its directors and/or secretaries as to
the identity and signatures of its Authorised Signatories. The Trustee warrants
that those persons have been authorised to give notices and communications under
or in connection with this agreement.

 

27. Governing Law and Jurisdiction

 

This agreement is governed by the laws of New South Wales. The Trustee submits
to the non-exclusive jurisdiction of courts exercising jurisdiction there.

 

28. Counterparts

 

This agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

29. Acknowledgement by Trustee

 

The Trustee confirms that:

 

  (a) it has not entered into this agreement in reliance on, or as a result of,
any statement or conduct of any kind of or on behalf of the Liquidity Provider
(including any advice, warranty, representation or undertaking); and

 

  (b) the Liquidity Provider is not obliged to do anything (including disclose
anything or give advice),

 

except as expressly set out in this agreement.

 

Page 18



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

30. Limited Recourse

 

30.1 General

 

Clause 33 of the Master Trust Deed applies to the obligations and liabilities of
the Trustee and the Trust Manager under this agreement.

 

30.2 Liability of Trustee limited to its right to indemnity

 

  (a) The Trustee enters into this agreement only in its capacity as trustee of
the Trust and in no other capacity. A liability arising under or in connection
with this agreement or the Trust can be enforced against the Trustee only to the
extent to which it can be satisfied out of property of the Trust out of which
the Trustee is actually indemnified for the liability. This limitation of the
Trustee’s liability applies despite any other provision of this agreement and
extends to all liabilities and obligations of the Trustee in any way connected
with any representation, warranty, conduct, omission, agreement or transaction
related to this agreement or the Trust.

 

  (b) The parties other than the Trustee may not sue the Trustee in any capacity
other than as trustee of the Trust or seek the appointment of a receiver (except
under the Security Trust Deed), or a liquidator, an administrator or any similar
person to the Trustee or prove in any liquidation, administration or
arrangements of or affecting the Trustee.

 

  (c) The provisions of this clause 30 shall not apply to any obligation or
liability of the Trustee to the extent that it is not satisfied because under a
Transaction Document or by operation of law there is a reduction in the extent
of the Trustee’s indemnification out of the Assets of the Trust as a result of
the Trustee’s fraud, negligence or breach of trust.

 

  (d) It is acknowledged that the Trust Manager, the Servicer, the Currency Swap
Provider, the Note Trustee, the Principal Paying Agent, the other Paying Agents
and the Calculation Agent (each a Relevant Party) are responsible under this
agreement and the other Transaction Documents for performing a variety of
obligations relating to the Trust. No act or omission of the Trustee (including
any related failure to satisfy its obligations under this agreement) will be
considered fraud, negligence or breach of trust of the Trustee for the purpose
of sub-paragraph (c) to the extent to which the act or omission was caused or
contributed to by any failure by any Relevant Party or any other person who
provides services in respect of the Trust (other than a person who has been
delegated or appointed by the Trustee and for whom the Trustee is responsible
under this agreement or the relevant Transaction Documents, but excluding any
Relevant Party) to fulfil its obligations relating to the Trust or by any other
act or omission of a Relevant Party or any other person who provides services in
respect of the Trust (other than a person who has been delegated or appointed by
the Trustee and for whom the Trustee is responsible under this agreement or the
relevant Transaction Documents, but excluding any Relevant Party).

 

  (e)

No attorney, agent, receiver or receiver and manager appointed in accordance
with this agreement or any other Transaction Documents (including a Relevant
Party) has authority to act on behalf of the Trustee in a way which exposes the
Trustee to any personal liability and no act or omission of any such person will
be considered fraud, negligence or breach of

 

Page 19



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

 

trust of the Trustee for the purpose of sub-paragraph (c), if the Trustee has
exercised reasonable care in the selection and supervision of such a person.

 

30.3 Unrestricted remedies

 

Nothing in clause 30.2 limits the Liquidity Provider in:

 

  (a) obtaining an injunction or other order to restrain any breach of this
agreement by any party;

 

  (b) obtaining declaratory relief; or

 

  (c) relation to its rights under the Security Trust Deed.

 

30.4 Restricted remedies

 

Except as provided in clause 30.3, the Liquidity Provider shall not:

 

  (a) (judgment) obtain a judgment for the payment of money or damages by the
Trustee;

 

  (b) (statutory demand) issue any demand under s459E(1) of the Corporations Act
(or any analogous provision under any other law) against the Trustee;

 

  (c) (winding up) apply for the winding up or dissolution of the Trustee;

 

  (d) (execution) levy or enforce any distress or other execution to, on, or
against any assets of the Trustee;

 

  (e) (court appointed receiver) apply for the appointment by a court of a
receiver to any of the assets of the Trustee;

 

  (f) (set-off or counterclaim) exercise or seek to exercise any set-off or
counterclaim against the Trustee; or

 

  (g) (administrator) appoint, or agree to the appointment, of any administrator
to the Trustee,

 

or take proceedings for any of the above and the Liquidity Provider waives its
rights to make those applications and take those proceedings.

 

31. Liquidity Provider’s Obligations

 

The Trustee shall have no recourse to the Liquidity Provider in relation to this
agreement beyond its terms, and the Liquidity Provider’s obligations under this
agreement are separate from, and independent to, any obligations the Liquidity
Provider may have to the Trustee for any other reason (including under any other
Trust Document).

 

32. Successor Trustee

 

The Liquidity Provider shall do all things reasonably necessary to enable any
successor Trustee appointed under clause 24 of the Master Trust Deed to become
the Trustee under this agreement.

 

33. Code of Banking Practice (2003)

 

The Code of Banking Practice 2003 does not apply to this agreement or any
banking service provided under it.

 

Page 20



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

EXECUTED in Sydney.

 

Each attorney executing this agreement states that he has no notice of
revocation or suspension of his power of attorney.

 

SIGNED on behalf of

  )         WESTPAC SECURITIES   )         ADMINISTRATION LIMITED   )        

by its attorney

  )        

in the presence of:

  )       /s/    ROBERT GEORGE HAMILTON                    

Signature

/s/    REBECCA LIM                  

Robert George Hamilton

Witness

         

Print name

Rebecca Lim

            

Print name

           

SIGNED on behalf of

  )         WESTPAC BANKING CORPORATION   )        

by its attorneys

  )        

in the presence of:

  )       /s/    PADDY RENNIE                    

Signature

/s/    REBECCA LIM                  

Paddy Rennie, Tier One Attorney

Witness

         

Print name

Rebecca Lim

          /s/    MICHAEL JOHN PAGE        

Print name

         

Signature

            

Michael John Page, Tier One Attorney

           

Print name

 

Page 21



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

SIGNED on behalf of

  )         WESTPAC SECURITISATION   )         MANAGEMENT PTY LIMITED   )      
 

by its attorney

  )        

in the presence of:

  )       /s/    REBECCA LIM                    

Signature

/s/    TIM FITZGERALD                  

Rebecca Lim

Witness

         

Print name

Tim Fitzgerald

            

Print name

           

 

Page 22



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

ANNEXURE A

 

DRAWDOWN NOTICE

 

To: Westpac Banking Corporation

 

LIQUIDITY FACILITY AGREEMENT - DRAWDOWN NOTICE NO. [*]

 

We refer to the Liquidity Facility Agreement dated on or about 4 February 2005
(the Facility Agreement).

 

Under clause 3.1 of the Liquidity Facility Agreement we give you irrevocable
notice as follows:

 

(1) we wish to draw on [*] (the Drawdown Date); [NOTE: Date is to be a Business
Day.]

 

(2) the total principal amount to be drawn is [*]; [NOTE: Amount to comply with
the limits in clause 3.]

 

(3) particulars of [each/the] Liquidity Draw are as follows:

 

Principal amount

--------------------------------------------------------------------------------

  

Funding Period

--------------------------------------------------------------------------------

 

[NOTE: Length of Funding Period to comply with clause 4.]

 

(4) we request that the proceeds be remitted to account number [*] at [*];

 

[NOTE: The account(s) to be completed only if funds not required in repayment of
any previous Liquidity Draw(s).]

 

(5) we represent and warrant that no Event of Default under the Facility
Agreement subsists or will result from the drawing.

 

Definitions in the Facility Agreement apply in this Drawdown Notice.

 

WESTPAC SECURITIES ADMINISTRATION LIMITED as trustee of the Series 2005-1G WST
Trust

 

By:       [Authorised Signatory] DATED        

 

Page 23



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

ANNEXURE B

 

VERIFICATION CERTIFICATE

 

To: Westpac Banking Corporation

 

LIQUIDITY FACILITY AGREEMENT

 

I [*] am an [attorney / Authorised Signatory] of Westpac Securities
Administration Limited (the Company).

 

I refer to the Liquidity Facility Agreement (the Facility Agreement) dated on or
about 4 February 2005 between the Company as Trustee, Westpac Banking
Corporation and Westpac Securitisation Management Pty Limited.

 

Definitions in the Facility Agreement apply in this Certificate.

 

I CERTIFY as follows.

 

1. Attached to this Certificate are complete and up to date copies of:

 

  (a) unless paragraph 2 below applies, the constitution of the Company (marked
A); and

 

  (b) a power of attorney granted by the Company for the execution of the
Facility Agreement to which it is expressed to be a party (marked B). That power
of attorney has not been revoked or suspended by the Company and remains in full
force and effect.

 

2. If the constitution of the Company is not attached to this certificate, there
has been no change to them since the Company last gave a certified copy of them
to Westpac Banking Corporation.

 

3. The following are signatures of the Authorised Signatories of the Company and
the persons who have been authorised to sign the Facility Agreement and to give
notices and communications under or in connection with the Facility Agreement.
If no signatures are set out below, the Authorised Signatories with respect to
the Facility Agreement have the same meaning as given in the Master Trust Deed.

 

Authorised Signatories

 

Name

--------------------------------------------------------------------------------

  

Position

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

 

Page 24



--------------------------------------------------------------------------------

Series 2005-1G WST Trust Liquidity Facility Agreement    LOGO [g45981img-1.jpg]

 

Signatories

 

Name

--------------------------------------------------------------------------------

  

Position

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

*   

*

 

--------------------------------------------------------------------------------

 

Signed:

       

[Attorney / Authorised Signatory]

         

Print name

 

DATED

 

Page 25